NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted January 14, 2019* 
                                Decided January 14, 2019 
                                              
                                          Before 
 
                       FRANK H. EASTERBROOK, Circuit Judge 
                        
                       MICHAEL S. KANNE, Circuit Judge 
                        
                       DAVID F. HAMILTON, Circuit Judge 
 
No. 17‐1728 
 
DAVID R. BENTZ,                                 Appeal from the United States District 
      Plaintiff‐Appellant,                      Court for the Southern District of Illinois. 
                                                 
      v.                                        No. 14‐cv‐0562‐MJR‐SCW 
                                                 
WILLIAM QUALLS, et al.,                         Michael J. Reagan, 
      Defendants‐Appellees.                     Chief Judge. 
 
                                       O R D E R 

       David Bentz, an inmate at Menard Correctional Center, sued prison officials 
under the Eighth Amendment for using excessive force against him, failing to protect 
him, and being deliberately indifferent to his medical needs. See 42 U.S.C. § 1983. After 
extensive proceedings, the district court entered summary judgment for the defendants 
based on Bentz’s failure to exhaust administrative remedies. On appeal Bentz argues, 
and the state defendants concede, that the district court erred by not resolving a 
                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).   
No. 17‐1728                                                                          Page  2 
 
disputed fact question relating to exhaustion. We agree that this was error and, 
accordingly, vacate the judgment and remand the case for further proceedings.   
         
        We review the entry of summary judgment de novo and construe all facts in the 
light most favorable to Bentz, the nonmoving party. See Daugherty v. Page, 906 F.3d 606, 
609 (7th Cir. 2018). Bentz alleged that he was assaulted by correctional officers on May 
11, 2014, suffered a jaw injury, and was denied medical attention. Over the next week, 
he filed two grievances complaining about the officers’ conduct. First, on May 12, Bentz 
submitted an emergency grievance, but the next day a correctional officer told Bentz 
that he had discarded it. The prison officials dispute the existence of this grievance. 
Bentz filed a second grievance four days later. (That same day, he filed the underlying 
complaint in district court.) The warden deemed Bentz’s second grievance to be a non‐
emergency and referred it to a grievance officer. The records show that the grievance 
was returned to Bentz, though Bentz denies having received it. 
             
        In his federal complaint, Bentz asserted claims of deliberate indifference based 
on his injuries and lack of treatment. Besides monetary damages, he sought injunctive 
relief to receive medical care for his jaw. Discovery ensued, and the district judge 
denied Bentz’s repeated requests for an injunction—Bentz, the judge explained, had 
been receiving treatment for his jaw: he had seen a nurse who prescribed him pain 
medication and referred him to a doctor; he then saw the doctor, who ordered x‐rays 
(that showed no abnormalities) and prescribed additional pain medication. 
         
        The defendants then moved for summary judgment, arguing that Bentz had 
failed to exhaust administrative remedies. No evidence, they maintained, supported his 
allegation that he filed a grievance on May 12, 2014. And even if he had done so, 
sufficient time had not passed when he filed this suit (four days later) to argue that 
administrative remedies were “unavailable” to him. See 42 U.S.C. § 1997e(a). 
          
        In January 2017, the magistrate judge conducted a Pavey hearing on the 
exhaustion issue. See Pavey v. Conley, 544 F.3d 739, 742 (7th Cir. 2008). At the hearing, 
Bentz testified that on May 13, 2014, he was told by one of the defendant officers that 
the grievance he turned in the previous day had been thrown into a trashcan. Given 
that his discarded grievance would never be reviewed by the warden, Bentz maintained 
that he did not need to wait for his May 12 grievance to be returned: the officer’s 
affirmative misconduct rendered his administrative remedies unavailable, and thereby 
fully exhausted. 
         
No. 17‐1728                                                                           Page  3 
 
        The district court declined to resolve Bentz’s contention regarding the May 12 
grievance and rested its analysis, instead, on Bentz’s failure to exhaust administrative 
remedies with regard to the grievance that he filed four days later, on May 16. Echoing 
the magistrate judge’s recommendation, the district judge determined that the 
grievance filed on May 16 did not give the prison a sufficient chance to respond to 
Bentz’s problem before he filed this lawsuit that same day. The judge entered summary 
judgment, ordered the clerk to close the case, and entered a separate judgment under 
Federal Rule of Civil Procedure 58. 
         
        On appeal Bentz principally challenges the district court’s conclusion that he 
failed to exhaust his administrative remedies. He maintains that he should be treated as 
having exhausted his administrative remedies on account of the officer’s affirmative 
misconduct in discarding his first grievance. 
 
        The state defendants concede that the factual dispute over the May 12 grievance 
requires a remand. “If that grievance was filed and then thrown away,” they 
acknowledge, “Bentz’s administrative remedies were unavailable because of a prison 
official’s affirmative misconduct, and he could proceed with this lawsuit.” Indeed, 
administrative remedies are “primarily ‘unavailable’ to prisoners where ‘affirmative 
misconduct’ prevents prisoners from pursuing administrative remedies.” Hernandez v. 
Dart, 814, F.3d 836, 842 (7th Cir. 2016) (citation omitted). If Bentz submitted a grievance 
that was later willfully discarded by an officer, then his administrative remedies could 
be regarded as unavailable (and thereby exhausted). See Dole v. Chandler, 438 F.3d 804, 
808–11 (7th Cir. 2006); Kaba v. Stepp, 458 F.3d 678, 684–86 (7th Cir. 2006). But the district 
court never resolved the matter of the May 12 grievance, having decided the case 
instead on Bentz’s failure to exhaust his administrative remedies with regard to the 
May 16 grievance. Whether Bentz filed a grievance that was discarded by an officer is a 
dispositive matter in this case and must be resolved as a threshold inquiry. 
          
        Notwithstanding their concession, the state defendants contend that an 
additional Pavey hearing is not necessary because “all of the relevant facts are already in 
the record.” But this is a much too cramped view of the evidence. True, the Pavey 
transcript contains Bentz’s testimony that his grievance was thrown away, and the 
record includes the prison’s grievance logs (which make no mention of Bentz ever 
having filed the first grievance), but a prison’s grievance log is not likely to record 
instances of misconduct of the sort that Bentz complains of here. On remand, the district 
court should take whatever steps it deems necessary to determine whether Bentz’s first 
grievance was discarded.   
No. 17‐1728                                                                            Page  4 
 
          
       One final matter: defendant Jeremy Butler, a registered nurse, submitted his own 
brief on appeal, arguing that we should affirm the entry of summary judgment in his 
favor because Bentz’s grievance failed to “grieve any issue related to medical care” and 
so did not adequately put the prison on notice of any complaints with his medical care. 
But the question of notice does not precede the unresolved threshold question whether 
Bentz was prevented from exhausting his administrate remedies. See Fluker v. Cty. of 
Kankakee, 741 F.3d 787, 792–93 (7th Cir. 2013); Perez v. Wis. Dept. of Corrs., 182 F.3d 532, 
536 (7th Cir. 1999).   
        
       In light of the foregoing, we VACATE the entry of summary judgment and 
REMAND the case for further proceedings.